DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered but are moot in light of a new rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azvine et al. USPAT 7,007,067 in view Spivack et al. US 2013/0290317 [herein Spiv] further in view of Vignisson et al. USPAT 9,134,215 [herein Vig].
	Regarding claims 1 ,8 and 15, Azvine teaches “a computer network server for context analysis of a plurality of messages each having a sender and a recipient” (abstract “Communications received by a user over a communications link include identification information and are processed by: extracting identification information associated with a first received communication; categorizing the first communication and recommending an action based on the categorization”), “the server comprising: one or more processors” (col. 3 last ¶ which mentions processors); 
“non-transitory computer-readable storage media having computer-executable instructions stored thereon, wherein when executed by the one or more processors the computer- readable instructions cause the one or more processors to” (col. 3 last ¶ which mentions processors tied to memory units);
“automatically receive the plurality of messages, each of the plurality of messages including recipient-identifying information, sender-identifying information, and a payload comprising words” (col. 23 Email Assistant “As is well known, emails have as a header, information concerning the sender, the recipient and the subject of the email, and this information, which may generally be referred to as identification information”); 
“automatically perform an identification process for identification of the sender and the recipient for each of the plurality of messages based respectively on the corresponding sender-identifying information and recipient-identifying information” (col. 24 line 15, “When an email arrives, the identification information is analysed” which is functionally identical to determining who the sender and recipients are based off the information provided from the email/message); 
“automatically retrieve a plurality of sender smart agents and a plurality of recipient smart agents corresponding respectively to each identified sender and recipient, said smart agents comprising behavior profiles including historical data derived respectively from prior messages of the corresponding sender and recipient” (col. 25 line 50 “At step S18.2, a profile of important subjects is developed, pertinent to the individual user. For example, if a user has recently sent a number of emails using the same title entered into the subject field, the title of the incoming email is deemed to be important to the user” wherein agent =user profile); 
“automatically adjust priority levels respectively associated with at least some of the plurality of messages based at least in part on the corresponding identified likely subjects and determined sentiments” (col. 23 line 43 “The email assistant 205 helps the user to manage both incoming and outgoing email messages. It pro-actively notifies the user of new incoming messages and computes a priority status, which is used to provide advice for handling the message.”)
Azvine however does not explicitly teach the remaining limitations. Spiv however teaches “automatically identify a plurality of keywords within each of the plurality of messages” (Spiv [0045] “The topics metadata include keywords that are most relevant to the messages. In some embodiments, the natural language processing stack assigns confidence scores to each of these keywords.” ); 
“automatically generate metadata comprising a plurality of candidates for definitions and uses for each of the keywords of each of the plurality of messages” ([0045] “The types metadata includes status of the messages, mood of the messages, whether the message is an offer, whether the message is a service, whether the message is a news”); 
“automatically analyze the metadata of the plurality of keywords for each of the plurality of messages with the retrieved pluralities of sender smart agents and recipient smart agents to identify a likely subject for each corresponding message” ([0049] “In order to classify types and identify categories of messages, the natural language processing stack utilizes a database (also referred to as ontology) of classes together with a database of annotation rules. These annotation rules are composed of lists of names and patterns that help to assign the proper type tree to a message”); 
“automatically determine a sentiment based at least in part on the likely subject of each corresponding message” ([0051] “the natural language processing stack can further perform sentiment analysis to classify the sentiment of each message.”); 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Azvine with that of Spiv since a combination of known methods would yield predictable results. As shown in Spiv, it is known in the art to analyze text data to determine content and sentiment. By doing this analysis, one would have better message analysis in combination with the Azvine reference thus however more optimal analysis for various uses.
	Both references however do not explicitly teach the remaining limitations. Vig however teaches “[…]and each of the sender behavior profiles defining at least one word choice proclivity of the corresponding sender based on the corresponding historical data derived from the respective prior messages of the sender” (col. 8 last ¶ “The profile information may also include, for example, […], interaction history among authors or users of the content source, information stated by the author, a client computing platform identification associated with an author, a phone number associated with an author, a sentiment score associated with the author, statistics on how often the author creates content items on the content source, e.g., how frequently the author creates content items, and/or other information related to authors.” and col. 9 ¶1 “The weighting module 145 may be configured to assign a weight to a label such that when the sentiment analysis module 125 analyzes content items in the data store 155, the sentiment score for content items with that label is based in part on the weight given to that label. In some versions, the weighting of a label may change over time. For example, as a term is used more and more frequently, it may grow in importance as more and more customers incorporate that word or phrase into their vocabulary.” wherein a user incorporating a word into their vocabulary is analogous to word choice proclivity)
	“[…]the metadata analysis for each of the plurality of messages including using the at least one word choice proclivity of the corresponding sender to evaluate the plurality of candidates for at least one of the keywords in the message” (previous citation, the system takes into account the user vocabulary when determining sentiment)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Azvine and Spiv with that of Vig since as shown in Vig, the concept of updating meaning of a word based on usage is known in the art. This is the same concept of word proclivity as it considers how a word is used. By using these techniques, one would have better sentiment analysis and processing.
	Note that independent claims 8 and 15 recite the same substantial subject matter as independent claim 1, only differing in embodiment. As such, the claims are subject to the same rejection. The difference in embodiments, including a non-transitory medium and computer implemented method are taught by Azvine figure 1 which shows the various components used to implement the different embodiments.
	Regarding claims 2, 9, and 16, the Azvine, Spiv, and Vig references have been addressed above. Azvine further teaches “wherein the metadata analysis of each message includes automatically ordering the plurality of candidates for each of the plurality of keywords according to probability of use” (col. 23 line 43 “The email assistant 205 helps the user to manage both incoming and outgoing email messages. It pro-actively notifies the user of new incoming messages and computes a priority status, which is used to provide advice for handling the message.” wherein priority is determined from analyzing the message)
Regarding claims 3, 10, and 17, the Azvine, Spiv, and Vig references have been addressed above. Azvine further teaches “wherein the automatic ordering of the plurality of candidates is based at least in part on the presence or absence of other keywords within the same message of the plurality of messages” (col. 23 line 43 “The email assistant 205 helps the user to manage both incoming and outgoing email messages. It pro-actively notifies the user of new incoming messages and computes a priority status, which is used to provide advice for handling the message.” wherein priority is determined from analyzing the message which would include terms in the message aka keywords)
Regarding claims 4, 11, and 18, the Azvine, Spiv, and Vig references have been addressed above. Spiv further teaches “wherein the identification of a likely subject of each message includes - automatically comparing the corresponding plurality of keywords against a category alphalary corresponding to a potential subject category, [the category alphalary including an exclusion word]” (Spiv abstract “The method comprising steps of receiving a microcontent message from a social networking server, tokenizing the microcontent message into one or more text tokens, detecting the language of the microcontent message and selecting the property dictionary for part-of-speech tag, part-of-speech tagging the microcontent message to identify related pronouns and nouns based on the selected dictionary, and extracting topics form the microcontent messages and assigning confidence values to the topics”)  , 
“automatically eliminating the potential subject category from being considerable as the likely subject based on matching of one of the plurality of keywords to the exclusion word” ([0041] “The social intelligence system then filters these messages by matching the metadata of the messages against specific rules. In one embodiment, the social intelligence system can use a specialized rule language for this which allows complex conditional statements in filters.”)
Regarding claims 5, 12, and 19, the Azvine, Spiv, and Vig references have been addressed above. Azvine further teaches “wherein the identification of a likely subject of each message includes - automatically comparing the corresponding plurality of keywords against a category alphalary corresponding to a potential subject category, the category alphalary including a high frequency use word” (Spiv abstract “The method comprising steps of receiving a microcontent message from a social networking server, tokenizing the microcontent message into one or more text tokens, detecting the language of the microcontent message and selecting the property dictionary for part-of-speech tag, part-of-speech tagging the microcontent message to identify related pronouns and nouns based on the selected dictionary, and extracting topics form the microcontent messages and assigning confidence values to the topics”)  , 
“automatically raising a ranking for consideration of the potential subject category as the likely subject based on matching of one of the plurality of keywords to the high frequency use word” (Spiv [0049] “The method further applies a part-of-speech tagging process on the microcontent based on the dictionary. The results are detected related pronouns and nouns form the microcontent. One or more topics are extracted from the detected related pronouns and nouns. The method can further include steps of ranking streams containing the microcontents.”) 
Regarding claims 6, and 13, the Azvine, Spiv, and Vig references have been addressed above. Spiv further teaches “wherein the plurality of candidates of a keyword of the plurality of keywords of one of the plurality of messages are retrieved by matching the keyword of the plurality of keywords to a corresponding smart agent, the corresponding smart agent being assigned to the keyword and including attributes describing alternative definitions and uses for the keyword of the plurality of keywords” (Spiv [0041] “The social intelligence system then filters these messages by matching the metadata of the messages against specific rules. In one embodiment, the social intelligence system can use a specialized rule language for this which allows complex conditional statements in filters.”)  
Regarding claims 7, 14, and 20, the Azvine, Spiv, and Vig references have been addressed above. Azvine further teaches “wherein the computer-readable instructions, when executed by the one or more processors the computer-readable instructions, further cause the one or more processors to, for each of the plurality of messages - automatically update the behavior profiles of the pluralities of smart agents of the identified sender and recipient based on the identified likely subject and the determined sentiment” (col. 25 last ¶ “The step performed at S18.2 may alternatively or in part be performed by accessing and updating a user profile stored centrally within the database 247. Such a centrally located user profile may include a variety of key words that have been contributed by other assistants, and these may also be used to decide whether the text in the subject field is likely to be of interest to the user.”)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/            Primary Examiner, Art Unit 2124